Name: Council Regulation (EEC) No 121/80 of 21 January 1980 extending the period of validity of Regulation (EEC) No 2862/77 on levies applicable to imports of certain adult bovine animals and beef from Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 80 Official Journal of the European Communities No L 17/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 121/80 of 21 January 1980 extending the period of validity of Regulation (EEC) No 2862/77 on levies appli ­ cable to imports of certain adult bovine animals and beef from Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Par ­ liament (2), Whereas the system applicable to imports of certain adult bovine animals and beef from Yugoslavia was laid down by Council Regulation (EEC) No 2862/77 (J), as last amended by Regulation (EEC) No 121 1 /79 (4) ; whereas this system is applicable until the entry into force of the new Cooperation Agree ­ ment between the European Economic Community and the Socialist Federal Republic of Yugoslavia but at the latest until 31 December 1979 ; Whereas the reasons for the introduction of this system continue to apply ; whereas this new Agree ­ ment is still being negotiated ; whereas therefore the period of validity of the said system should be extended until the date of entry into force of the new Agreement ; whereas however this extension should expire on 30 June 1980 at the latest, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 2 of Regulation (EEC) No 2862/77 shall be replaced by the following : ' It shall apply until the date of entry into force of the new Cooperation Agreement between the Community and the Socialist Federal Republic of Yugoslavia and until 30 June 1980 at the latest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1980 . However, the levy fixed pursuant to this Regulation for the period from 1 January 1980 until the date of entry into force of this Regulation shall only apply at the request of an interested party . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1980 . For the Council The President G. MARCORA ( ¢) OJ No C 294, 23 . 11 . 1979 , p. 6 . (2 ) Opinion delivered on 18 January 1980 (not yet published in the Official Journal). (3 ) OJ No L 330, 23 . 12 . 1977, p. 9 . (*) OJ No L 153 , 21 . 6 . 1979, p. 5 .